Defendant moved for an order vacating and setting aside three judgments for arrears in alimony and modifying the final decree by canceling, annulling or reducing the alimony therein directed. The Special Term referred the motion to an official referee to hear and determine. The referee did not determine the motion but merely reported and found that the alimony should be reduced. On a motion to confirm the referee’s report the court treated the reference as one to hear and determine, and without confirming the report or considering the evidence taken before the referee, made an order reducing the alimony awarded by the final decree from $100 a month to $65 a month. Order reversed on the law and the facts, without costs, and the matter remitted to the Special Term to proceed on the motion to confirm the report of the official referee, considered as a reference to hear and report with his opinion. Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ., concur.